 

Exhibit 10.43.2

 

FirstMarblehead

 

First Marblehead Corporation

 

 

 

 

 

The Prudential Tower

 

 

800 Boylston Street – 34th Floor

 

 

Boston, MA 02199-8157

 

 

Tel 617-638-2000 or 800-895-4283

 

 

Fax 617-638-2100 or 866-255-4583

 

 

 

 

 

230 Park Avenue, 10th Floor

 

 

New York, NY 10169

 

 

Tel 212-808-7225

 

 

Fax 212-808-7226

 

August 16, 2005

 

Mr. Jack L. Kopnisky
156 Brandywine Drive
Hudson, Ohio 44236

 

Dear Jack:

 

The First Marblehead Corporation is pleased to confirm our offer of employment
to you as President and Chief Operating Officer.  You will report to Dan Meyers,
Chairman and Chief Executive Officer.

 

Your base salary will be paid on a semi-monthly basis at a rate of $20,834
(gross) per pay period, for an annualized base salary of $500,000.  You will
also be eligible to participate in the First Marblehead Annual Incentive Plan,
which the Company intends to formalize in a written document shortly.  Your
target bonus will be 100% of base salary, and shall be awarded in the Company’s
discretion subject to the terms and conditions set forth in the plan, including
the requirement that you be employed at the time of payout in order to receive
the bonus.  Upon the date you commence employment with FMC, pursuant and subject
to the terms of the Company’s Restricted Stock Unit Agreement (which must be
executed to effect the grant), we will issue you at no cost 75,000 restricted
stock units pursuant to our 2003 Stock Incentive Plan (the “Plan”).  Each
Restricted Stock Unit represents the right to receive one share of common stock
upon vesting.  The vesting schedule, which will be detailed in, and shall be
governed by, the Restricted Stock Purchase Agreement, shall be as follows: one
third of the original number of restricted stock units shall vest on the second
anniversary of the grant date and one third shall vest on each succeeding
anniversary of the grant date until the fourth anniversary of the grant date.

 

In the event you are terminated without Cause (as defined below), and provided
that you execute a binding severance agreement and release of claims drafted by
and satisfactory to counsel for the Company, First Marblehead will provide you
with severance benefits in the form of (i) continuation of your base salary,
(ii) reimbursement for your continuation of health and dental coverage pursuant
to the federal COBRA law for one year and (iii) payment at the time of payout of
bonuses under the First Marblehead Annual Incentive Plan of an amount equal to
the bonus you would have been eligible to receive, pro-rated based upon the
number of months during which you were actively employed during the applicable
fiscal year.  For purposes of this offer letter, “Cause” shall mean (i) the
failure to perform your duties to FMC which failure is not cured within 30 days
of receipt of notice from FMC reasonably summarizing such failure, (ii) failure
to relocate to the Boston area within one year of commencing employment with the
Company, (iii) a breach of your fiduciary duties to FMC, (iv) your dishonesty,
willful misconduct or gross negligence that the Compensation Committee of the
Board of Directors determines in good faith is, or is reasonably likely to be,
materially injurious to the Company’s

 

--------------------------------------------------------------------------------


 

business or reputation, or (v) the conviction of a crime that constitutes a
felony.  The Compensation Committee of the Board of Directors shall determine in
its sole discretion whether or not “Cause” exists for your termination.

 

You may participate in any and all benefit programs that the Company may
establish and make available to its executives from time to time, provided you
are eligible under (and subject to all provisions of) the plan documents
governing those programs.  Information regarding the current FMC benefit plans
is enclosed.  In summary, you will be eligible for our Group Medical, Group
Dental, Group Life and Long Term Disability Insurance on the first of the month
following your date of hire.  The First Marblehead 401(k) Plan matches your
pre-tax contributions at 100% of the amount you contribute to the plan up to 6%
of pay.  You may join this plan after three months of service.

 

In order to facilitate your move from Ohio to the Boston area, First Marblehead
will provide you with a relocation package, details of which are included in the
summary attached.  In addition, First Marblehead will provide you with temporary
housing in Boston for up to one year at which time we expect you will have made
a permanent move to the Boston area.

 

Please note that this letter does not constitute an employment contract nor a
contract for a specific term of employment.  This letter shall in no way alter
the Company’s policy of employment at will, under which both you and the Company
remain free to end the employment relationship, for any reason, at any time,
with or without cause or notice.  As with all FMC employees, your performance
and contributions to the firm will be reviewed annually, generally following the
close of the fiscal year.

 

As a condition of hire, The First Marblehead Corporation requires that all
employees sign a Non-Disclosure and Non-Competition Agreement.  Due to the
nature of our business, this offer is contingent on satisfactory results of a
background check which a third party agency, Hireright, runs on prospective
employees.  The type of information which is collected by this agency includes
that pertaining to an individual’s past employment, education, criminal record
and credit history.  Also, as required by the Immigration Reform and Control Act
of 1976, you will be expected to provide proof of eligibility to work in the
United States.

 

If this letter correctly sets forth the initial terms under which you will be
employed by the Company, please sign the enclosed duplicate of this letter in
the space provided below, as well as the Non-Disclosure and Non-Competition
Agreement and return them to me.  By signing this letter, you represent that you
are not bound by any employment contract, restrictive covenant or other
restriction preventing you from entering into employment with or carrying out
your responsibilities for the Company, or which is in any way inconsistent with
the terms of this letter.  Please note that this offer letter is your formal
offer of employment and supersedes any and all prior or contemporaneous
agreements, discussions and/or understandings, whether written or oral, relating
to the subject matter of this letter or your employment with the Company.  The
resolution of any disputes under this letter will be governed by Massachusetts
law.

 

--------------------------------------------------------------------------------


 

This is an exciting and challenging time for First Marblehead and your addition
to our Executive Team is most welcome. It is our understanding that you plan to
start with us on September 6 and we look forward to seeing you.

 

Sincerely,

 

/s/ Robin Camara

 

 

 

Robin Camara

Senior Vice President - Human Resources

 

 

The foregoing correctly sets forth the terms of my at-will employment with First
Marblehead.  I am not relying on any representations other than as set forth
above.

 

 

/s/ Jack L. Kopnisky

 

Date:

  8/18/05

 

Name: Jack L. Kopnisky

 

Confirmed 8/19/05 /s/ Robin Camara

 

--------------------------------------------------------------------------------